JNL SERIES TRUST 1 Corporate Way, Lansing, Michigan 48951 (517) 381-5500 December 7, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Alison White Re:JNL Series Trust File Nos: 33-87244 and 811-8894 Dear Ms. White: As previously discussed, I have attached a courtesy copy of the supplement to the Statement of Additional Information with the “to be filed by amendment” information completed in advance of our 485BPOS filing.We will be filing the 485BPOS filing on Friday, December 9, 2011 with an effective date of December 12, 2011. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary encs. Supplement Dated December 12, 2011 To The Statement of Additional Information Dated May 1, 2011 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). Please note that all changes are effective December 12, 2011, unless otherwise noted below. On page 66, please delete paragraph s (1) and the first paragraph of (2) in its entirety and replace it with the following: (1)Each Fund, except the JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, JNL Institutional Alt 65 Fund, JNL Disciplined Moderate Fund, JNL Disciplined Moderate Growth Fund, JNL Disciplined Growth Fund, JNL/AQR Managed Futures Strategy Fund, JNL/BlackRock Commodity Securities Fund, JNL/BlackRock Global Allocation Fund, JNL/Brookfield Global Infrastructure Fund, JNL/Franklin Templeton Global Multisector Bond Fund, JNL/Goldman Sachs Emerging Markets Debt Fund, JNL/Lazard Mid Cap Equity Fund, JNL/M&G Global Basics Fund, JNL/M&G Global Leaders Fund, JNL/Mellon Capital Management Global Alpha Fund, JNL/Mellon Capital Management European 30 Fund, JNL/Mellon Capital Management Pacific Rim 30 Fund, JNL/PAM Asia ex-Japan Fund, JNL/PAM China-India Fund, JNL/PIMCO Real Return Fund, JNL/Red Rocks Private Listed Equity Fund, JNL/S&P Managed Growth Fund, JNL/S&P Managed Conservative Fund, JNL/S&P Managed Moderate Growth Fund, JNL/S&P Managed Moderate Fund, JNL/S&P Managed Aggressive Growth Fund, JNL/S&P Competitive Advantage Fund, JNL/S&P Dividend Income & Growth Fund, JNL/S&P Intrinsic Value Fund, JNL/S&P Total Yield Fund, and JNL/S&P 4 Fund shall be a “diversified company,” as such term is defined under the 1940 Act. (2) No Fund (except for the JNL/Brookfield Global Infrastructure Fund, JNL/Invesco Global Real Estate Fund, JNL/BlackRock Commodity Securities Fund, JNL/Red Rocks Listed Private Equity Fund, JNL/WMC Money Market Fund, JNL Disciplined Moderate Fund, JNL Disciplined Moderate Growth Fund and JNL Disciplined Growth Fund) may invest more than 25% (for the Invesco sub-advised Fund, the percentage limitation is a non-fundamental restriction) of the value of their respective assets in any particular industry (other than U.S. government securities and/or foreign sovereign debt securities).It is important to note that industry classification may be very narrow.For example, the telecommunications industry is comprised of several services, which are considered separate industries by the Sub-Advisers.Services can include cellular, long distance, paging and messaging, satellite or data and internet.As the telecommunications industry continues to expand, there may be more service industries created.Similarly, within the metals and mining industry, issuers may be classified into several distinct industries that are considered separate industries, including, but not limited to the following: aluminum, diversified metals and mining, gold, precious metals and minerals, steel, copper, and nickel.As different industries continue to expand, new technologies are created, and companies continue to specialize, there may be more industries created.Currency positions are not considered to be an investment in a foreign government for industry concentration purposes, but may be considered an investment in a foreign government for other portfolio compliance testing purposes. On pages 67-79, please add the following to the sub-section entitled “Operating Policies”: For the JNL/Brookfield Global Infrastructure Fund: (a) The Fund will invest at least 80% of its net assets in publicly traded equity securities of infrastructure companies listed on a domestic or foreign exchange, throughout the world, including the United States. (b) The Fund may invest in securities including, but not limited to, common, convertible and preferred stock, stapled securities, income trusts, limited partnerships, and limited partnership interests in the general partners of master limited partnerships, issued by infrastructure and infrastructure-related companies.The Fund may also hold exchange-traded funds (ETFs) and exchange-traded notes (ETNs). (c) The Fund may also invest up to 25% of its net assets in energy-related companies organized as master limited partnerships (MLPs) and their affiliates. (d) The Fund retains the ability to invest in infrastructure-related companies of any size market capitalization. (e) The Fund, under normal market conditions, will maintain exposure to infrastructure related securities of issuers in the U.S. and in at least three countries outside the U.S.The amount invested outside the U.S. may vary, and at any given time, the Fund may have a significant exposure to non-U.S. securities, including infrastructure related securities of issuers domiciled in emerging market countries. (f) The Fund may invest in securities of foreign companies in the form of American Depositary Receipts (ADRs), Global Depositary Receipts (GDRs), and European Depositary Receipts (EDRs). (g) The Fund may use forward currency contracts, options, futures, swaps, and other derivative instruments as part of its investment strategy or to help manage portfolio risk.The Fund may also invest in fixed income securities, including high yield securities.The Fund may also hold cash or other short-term investments. For the JNL/Franklin Templeton Global Multisector Bond Fund: (a) The Fund invests, under normal market conditions, primarily in fixed and floating rate debt securities and debt obligations issued by governments, government-related issuers, or corporate issuers worldwide (collectively, “fixed-income securities”).Fixed-income securities include debt securities of any maturity, such as bonds, notes, bills and debentures.Investments in debt securities may include, but are not limited to, debt securities of any maturity of governments and government agencies throughout the world (including the United States), their agencies and instrumentalities and supranational organizations, municipal and local/provincial debt, debt securities of corporations, commercial paper, preferred stock, bank loans, convertible securities, mortgage- or asset-backed securities, inflation-linked securities, equipment trusts and other securitized or collateralized debt securities. (b) The Fund also regularly enters into currency-related transactions in both developed and emerging markets, in an attempt to generate total return and manage risk, including risk from differences in global short-term interest rates. (c) The Fund may also invest in securities or structured products that are linked to or derive their value from another security, asset or currency of any nation. (d) The Fund may enter into various currency-related transactions involving derivative instruments, including currency and cross-currency forwards, currency and cross-currency swaps, and currency and currency index futures contracts.In addition, the Fund’s assets will be invested in issuers located in at least three countries (including the U.S.). (e) The Fund may invest all of its assets in developing or emerging markets.Under normal market conditions, the Fund expects to invest at least 40% of its net assets in foreign securities. (f) The Fund may invest in fixed-income securities of any credit quality, including below investment grade or high-yield securities (sometimes referred to as “junk bonds”), and may buy bonds that are in default.It is anticipated that the Fund may frequently invest up to 50% of its assets in high-yield securities. (g) The Fund may enter into currency related derivative instruments including, but are not limited to, currency and cross-currency forwards, currency options, currency and currency index futures contracts and options thereon.The Fund may also enter into interest rate and credit-related derivative instruments, including interest rate and credit default swaps, bond/interest rate futures contracts, and options thereon. On page 86, please delete the third paragraph of the section entitled “Trustees and Officers of the Trust” in its entirety and replace it with the following: For purposes of this section, the term “Fund Complex” includes each of the following investment companies:JNL® Series Trust (82 portfolios), JNL Investors Series Trust (2 portfolios), and JNL Variable Fund LLC (20 portfolios).Some of the Trustees and officers are also Trustees and officers of other Funds in the Fund Complex.The Term Fund Complex does not include other funds that are part of the same group of investment companies, including funds sponsored by Curian Capital, LLC. On pages 87 and 88, please delete the number in the third column entitled “Number of Portfolios in Fund Complex to be Overseen by Trustee of Officer” and replace it with 104. On pages 96 through 106, please delete the section entitled “Principal Holders of the Trust’s Shares” in its entirety and replace it with the following: As of November 29, 2011, the officers and Trustees of the Trust, as a group, beneficially owned less than 1% of the then outstanding shares of each class of each Fund. Because shares in the Trust are sold only to Jackson, Jackson NY, certain Funds of the Trust organized as Fund of Funds, and to certain qualified and unqualified retirement plans, Jackson, through its separate accounts which hold shares in the Trust as funding vehicles for variable insurance contracts and certain retirement plans, is the owner of record of substantially all of the shares of the Trust.In addition, Jackson, through its general account, is the beneficial owner of shares in certain of the Funds, in some cases representing the initial capital contributed at the inception of a Fund, and in other cases representing investments made for other corporate purposes.As may be required by applicable law and interpretations of the staff of the SEC, Jackson and Jackson NY will solicit voting instructions from owners of variable insurance contracts regarding matters submitted to shareholder vote, and will vote the shares held by its separate accounts in accordance with the voting instructions received from variable contract owners to whose contracts such shares are attributable.This is sometimes referred to as “pass through” voting. Further, those shares which are owned by Jackson through its general account, and shares held in the separate accounts for which no voting instructions are received from contract owners, also will be voted in the same proportions as those shares for which voting instructions are received from variable contract owners.This is sometimes referred to as “echo” voting.Master Fund proxies solicited from Feeder Funds are voted in accordance with applicable provisions of Section 12 of the Investment Company Act of 1940. As of November 29, 2011, the following persons beneficially owned more than 5% or more of the shares of the Fund(s) indicated below: Fund Name and Address Amount of Ownership Percentage of Shares owned JNL/AQR Managed Futures Strategy Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 17,903,455.018 39.80% JNL Institutional Alt 65 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 14,124,400.951 31.40% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 9,436,845.331 20.98% JNL Institutional Alt 20 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,518,204.620 7.82% JNL/AQR Managed Futures Strategy Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,000.000 100.00% JNL/BlackRock Commodity Securities Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,175,169.053 5.08% JNL/Eagle Core Equity Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 9,636,268.250 29.81% JNL/S&P Managed Conservative Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,344,484.192 10.34% JNL/Eagle Small Cap Equity Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,461,427.269 11.92% JNL/Franklin Templeton Global Growth Fund (Class A) JNL/FT Founding Strategy Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 45,781,747.346 68.42% JNL/Franklin Templeton Income Fund (Class A) JNL/FT Founding Strategy Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 34,186,153.203 28.61% JNL/Franklin Templeton International Small Cap Growth Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,915,927.183 9.37% JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,295,419.092 7.38% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 1,979,929.433 6.37% JNL/Franklin Templeton Mutual Shares Fund (Class A) JNL/FT Founding Strategy Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 42,502,411.614 52.26% JNL/Franklin Templeton Small Cap Value Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,185,680.530 13.78% JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,050,887.589 10.76% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,209,944.845 8.53% JNL/Goldman Sachs Core Plus Bond Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 14,266,871.141 16.20% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,783,632.955 15.65% JNL/S&P Managed Conservative Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 11,880,704.169 13.49% JNL/Goldman Sachs Emerging Markets Debt Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,758,883.288 12.99% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,575,148.596 9.33% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,598,402.721 7.70% JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,758,284.442 6.29% JNL/Goldman Sachs Mid Cap Value Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 16,249,405.073 22.41% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 10,620,902.944 14.65% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,559,458.947 10.42% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,897,378.166 6.75% JNL/Goldman Sachs Mid Cap Value Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 439,040.179 47.83% JNL/Goldman Sachs U.S. Equity Flex Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 11,228.446 48.91% JNL/Invesco Global Real EstateFund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 15,481,444.431 16.69% JNL Institutional Alt 65 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 10,001,623.821 10.79% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,656,265.497 7.18% JNL/Invesco International Growth Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,399,681.878 20.49% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 10,202,784.022 15.60% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,200,258.274 6.42% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,635,594.507 5.56% JNL/Invesco Large Cap Growth Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 19,884,406.077 24.73% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 16,588,250.534 20.63% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,387,227.734 10.43% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,483,673.791 8.06% JNL/Ivy Asset Strategy Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,071,044.958 5.46% JNL/JPMorgan International Value Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 18,610,128.569 21.08% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,049,492.345 14.78% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,589,961.044 6.33% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,892,301.985 5.54% JNL/JPMorgan MidCap Growth Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,899,668.051 26.28% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,916,286.952 12.99% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 1,300,714.543 5.79% JNL/JPMorgan U.S. Government & Quality Bond Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,946,197.235 14.35% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,596,901.869 13.99% JNL/S&P Managed Conservative Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 11,531,039.694 11.86% JNL/Lazard Emerging Markets Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,931,203.308 7.53% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,936,025.135 6.69% JNL/M&G Global Basics Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,726,635.281 32.77% JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,751,845.304 18.28% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,999,642.240 14.61% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,877,746.798 14.02% JNL/M&G Global Leaders Fund (Class A) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 500,130.890 15.74% JNL/M&G Global Leaders Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,235.329 86.35% JNL/Mellon Capital Management Bond Index Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 20,213,399.802 16.70% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 18,515,229.124 15.30% JNL Institutional Alt 20 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 17,031,001.846 14.07% JNL/MCM Index 5 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,331,332.875 6.06% JNL Institutional Alt 65 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,566,854.649 5.42% JNL/Mellon Capital Management Emerging Markets Index Fund (Class A) JNL Disciplined Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,187,310.848 47.94% JNL Disciplined Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,926,795.370 27.05% JNL Disciplined Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,705,644.503 25.01% JNL/Mellon Capital Management Emerging Markets Index Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,000.000 100.00% JNL/Mellon Capital Management European 30 Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,835.987 81.23% JNL/Mellon Capital Management Global Alpha Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 16,998,035.087 35.45% JNL Institutional Alt 65 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,556,139.299 28.27% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,982,057.167 18.73% JNL Institutional Alt 20 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,344,544.126 6.98% JNL/Mellon Capital Management Global Alpha Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,002.240 43.75% JNL/Mellon Capital Management International Index Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 14,231,826.349 13.77% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 13,095,502.884 12.67% JNL Institutional Alt 20 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 9,314,210.700 9.01% JNL/MCM Index 5 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,830,144.792 6.61% JNL Institutional Alt 65 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,262,080.260 6.06% JNL/Mellon Capital Management International Index Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 901,674.822 49.78% JNL/Mellon Capital Management Pacific Rim 30 Fund (Class A) JNL Disciplined Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 794,612.111 15.41% JNL Disciplined Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 562,442.052 10.91% JNL Disciplined Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 338,561.991 6.57% JNL/Mellon Capital Management Pacific Rim 30 Fund (Class B) Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 10,596.671 78.28% JNL/Mellon Capital Management S&P 400 MidCap Index Fund (Class A) JNL/MCM Index 5 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,181,526.715 12.50% JNL/Mellon Capital Management S&P 500 Index Fund (Class A) JNL/MCM Index 5 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,037,719.506 7.81% JNL/Mellon Capital Management Small Cap Index Fund (Class A) JNL/MCM Index 5 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,792,349.533 10.75% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,591,965.114 5.69% JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,174,005.482 5.02% JNL/Mellon Capital Management Small Cap Index Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 417,622.041 45.74% JNL/Oppenheimer Global Growth Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,367,595.433 13.17% JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,050,587.923 12.60% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,239,414.567 7.58% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,208,352.434 7.52% JNL/PAM Asia ex-Japan Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,242.395 46.44% JNL/PIMCO Total Return Bond Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 16,825,471.216 5.49% JNL/PIMCO Real Return Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 22,541,756.964 11.49% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 18,501,665.714 9.43% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 14,391,928.420 7.34% JNL/S&P Managed Conservative Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 12,425,246.558 6.34% JNL/PPM America Floating Rate Income Fund (Class A) JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 12,790,515.672 27.10% JNL/S&P Managed Conservative Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 11,391,514.075 24.13% JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 10,792,013.176 22.86% JNL/PPM America Floating High Yield Bond Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,964,657.916 5.12% JNL/PPM America Mid Cap Value Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 1,352,824.531 11.46% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 1,325,824.531 11.46% JNL/PPM America Mid Cap Value Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 10,223.689 67.41% JNL/PPM America Small Cap Value Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 646,323.950 99.80% JNL/PPM America Value Equity Fund (Class B) Jackson National Life Insurance Company (seed money) 1 Corporate Way Lansing, MI 48951 18,961.076 83.07% JNL/Red Rocks Listed Private Equity Fund (Class A) JNL Institutional Alt 50 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 17,634,774.191 22.10% JNL Institutional Alt 65 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 12,148,435.921 15.23% JNL Institutional Alt 35 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 8,830,410.258 11.07% JNL/S&P Competitive Advantage Fund (Class A) JNL/S&P 4 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 21,442,240.219 53.15% JNL Disciplined Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,475,714.159 8.61% JNL Disciplined Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,839,623.11 7.04% JNL/S&P Dividend Income & Growth Fund (Class A) JNL/S&P 4 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 24,162,207.526 31.56% JNL/S&P Intrinsic Value Fund (Class A) JNL/S&P 4 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 23,277,135.802 44.38% JNL Disciplined Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,619,814.659 8.81% JNL Disciplined Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,708,601.181 7.07% JNL/S&P Total Yield Fund (Class A) JNL/S&P 4 Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 24,333,974.383 62.01% JNL Disciplined Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,663,247.004 6.79% JNL Disciplined Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 2,286,769.640 5.83% JNL/T. Rowe Price Established Growth Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 14,470,952.198 16.95% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 12,185,151.125 14.27% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 6,035,608.637 7.07% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 4,633,373.117 5.43% JNL/T. Rowe Price Mid-Cap Growth Fund (Class A) JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 3,688,013.275 7.53% JNL/T. Rowe Price Short-Term Bond Fund (Class A) JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 27,998,514.369 21.29% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 27,910,157.012 21.22% JNL/S&P Managed Conservative Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 23,598,814.101 17.95% JNL/T. Rowe Price Value Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 28,993,142.963 23.77% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 25,291,582.772 20.74% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 11,502,444.706 9.43% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,730,661.586 6.34% JNL/WMC Value Fund (Class A) JNL/S&P Managed Moderate Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 18,326,343.451 25.68% JNL/S&P Managed Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 14,588,944.125 20.44% JNL/S&P Managed Moderate Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 7,218,178.612 10.11% JNL/S&P Managed Aggressive Growth Fund Attn: Mark Nerud 225 W. Wacker Drive Suite 1200 Chicago, Illinois 60606 5,199,732.635 7.28% Persons who own Variable Contracts may be deemed to have an indirect beneficial interest in the Fund shares owned by the relevant Investment Divisions.As noted above, Contract owners have the right to give instructions to the insurance company shareholders as to how to vote the Fund shares attributable to their Variable Contracts.To the knowledge of management of the Trust, as of November 29, 2011, the following person(s) may be deemed to have an indirect beneficial interest totaling more than 25% of the voting securities of any Fund: Fund Name and Address Amount of Ownership Percentage of Shares owned JNL/American Funds Blue Chip Income and Growth Fund (Class B) Zachary Kuznia 3039 Vincent Road Clyde, Michigan 48049 1,667.784 34.29% JNL/American Funds International Fund (Class B) Cynthia Wilson Henry Irrevocable Trust 222 State Road 60 East Lake Wales, Florida 33853 1,965.578 34.03% JNL/BlackRock Global Allocation Fund (Class B) Marc Hoffmeister 4328 Cr 4600 Independence, Kansas 67301 3,023.662 39.86% JNL/Franklin Templeton Income Fund (Class B) Anthony Pappas 3293 Bellwind Circle Viera, Florida 32955 16,644.212 32.69% JNL/Franklin Templeton International Small Cap Growth Fund (Class B) Raymond Goodson 3008 Fallentine Road Sandy, Utah 84093 6,978.330 30.68% JNL/M&G Global Basics Fund (Class B) Raymond Goodson 3008 Fallentine Road Sandy, Utah 84093 3,307.232 48.29% JNL/Mellon Capital Management S&P 24 Fund (Class B) Richard Doviak 5155 Deeson Point Court Lakeland, Florida 33805 8,669.789 26.76% JNL/Mellon Capital Management Select Small-Cap Fund (Class B) Rosemarie Durbin 6708 Bridge Hill Cove Austin, Texas 78746 3,036.56 32.67% JNL/S&P Dividend Income & Growth Fund (Class B) Richard Doviak 5155 Deeson Point Court Lakeland, Florida 33805 9,707.291 33.05% JNL/WMC Balanced Fund (Class B) Roden Insurance Trust 4nd Street Suite 400 Odessa, Texas 79762 25,909.766 36.89% In the section entitled “Investment Adviser, Sub-Advisers and Other Services Providers”, please add the following: Brookfield Investment Management Inc. Brookfield Investment Management Inc. (“BIM”), Three World Financial Center, 200 Vesey Street, 24th Floor, New York, New York 10281-1010, serves as Sub-Adviser to the JNL/Brookfield Global Infrastructure Fund.BIM is a Delaware corporation formed in 1989.BIM is a registered investment adviser under the 1940 Act.BIM is a wholly owned subsidiary of Brookfield Asset Management Inc., a publicly held global alternative asset manager with approximately $150 billion in assets under management as of September 30, 2011, and over 100 years of history in owning and operating assets with a focus on real estate, infrastructure, power and private equity. .BIM also serves as investment adviser to various closed-end mutual funds. In connection with BIM, AMP Capital Brookfield (US) LLC (“ACB”) will serve as sub-sub-adviser to the JNL/Brookfield Global Infrastructure Fund.ACB is a Delaware limited liability company and a registered investment adviser under the 1940 Act.ACB is indirectly jointly owned by BIM and AMP Capital Investors, an Australian investment manager.The Adviser and Sub-adviser have entered into an investment sub-sub-advisory agreement with ACB.ACB will be responsible for the investment and reinvestment of assets of the Fund in accordance with the Fund’s investment objectives and for general administration, compliance and management services as may be agreed between BIM and ACB from time to time.BIM personnel responsible for providing investment advisory services to the Fund are also investment personnel of ACB.As of September 30, 2011, ACB and its affiliates had approximately $ 7 billion in assets under management.ACB has its principal office located at 71 South Wacker Drive, Suite 3400, Chicago, Illinois 60606. BIM is responsible for payment to ACB out of its sub-advisory fees with respect to the Fund. Portfolio Manager Compensation Structure Key executives and senior portfolio management personnel are incentivized to exceed client objectives for funds or strategies. The desire is to provide these individuals with an attractive compensation package, properly aligning interests with those of BIM, its key professionals and its clients. Compensation packages typically include an appropriate balance of current salary, bonus compensation and incentive-oriented compensation. Bonus percentages vary depending on the level of responsibility of each professional. In general, most employees have a bonus range up to 50% of total compensation. Key executives and senior portfolio management personnel typically have a base salary that is below market and an opportunity for a higher bonus percentage. In addition, key personnel are also eligible for the Long Term Incentive Plan (“LTIP”) as well as sharing of client generated performance fees. Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest The following table reflects information as of September 30, 2011: Craig Noble Number Of Accounts Total Assets ($Mil) registered investment companies: 1 $ 183 other pooled investment vehicles: 7 $ 688 other accounts: 8 $ 256 Conflicts of Interest In the course of our normal business, BIM or its employees may encounter situations where we face a conflict of interest or could be perceived to be in a conflict of interest situation. A conflict of interest occurs whenever the interests of BIM or its employees diverge from those of a client or when the firm or its employees have obligations to more than one party whose interests are different. In order to preserve our reputation and comply with applicable legal and regulatory requirements, we believe managing perceived conflicts is as important as managing actual conflicts. BIM has adopted compliance policies and procedures that are reasonably designed to address the various conflicts of interest that may arise for BIM and its employees. BIM may have potential conflicts in connection with the allocation of investments or transaction decisions for client accounts, including situations in which BIM, its affiliates or personnel of affiliates may have interests in the investment being allocated and situations in which an affiliated account may have interests in the investment being allocated and situations in which an affiliated account may receive certain of the investments being allocated. BIM seeks to manage client accounts and affiliated accounts according to each account’s investment objectives and applicable guidelines and applicable legal and regulatory requirements. BIM and its affiliates may receive greater fees or other compensation, including performance-based fees, from certain client accounts and affiliated accounts, and the advice provided by BIM to a client account or affiliated account may compete or conflict with the advice provided to another client account, or may involve a different timing or course of action taken than with respect to a client account. BIM, its affiliates or affiliated accounts may buy or sell positions while a client account is undertaking the same or a differing strategy, which could disadvantage the client account. In addition, transactions in investments by one or more client accounts, affiliated accounts, BIM or its affiliates may have the effect of diluting or otherwise disadvantaging the values, prices or investment strategies of a client account. When BIM, its affiliates or an affiliated account implements an investment decision or strategy ahead of, or contemporaneously with, similar investment decisions or strategies for a client account, market impact, liquidity constraints, or other factors could result in the client account receiving less favorable trading results and the costs of implementing such investment decisions or strategies could be increased or the client account could otherwise be disadvantaged. Conflicts may also arise because investment decisions regarding a client account may benefit BIM, its affiliates or other client accounts. For example, the sale of a long position or establishment of a short position by a client account may impair the price of the same security sold short by (and therefore benefit) BIM, its affiliates or other client account, and the purchase of a security or covering of a short position in a security by a client account may increase the price of the same security held by (and therefore benefit) BIM, its affiliates or other client accounts. BIM’s management of client accounts may benefit BIM or its affiliates. For example, the purchase, holding and sale of securities or other investments by a client account may enhance the profitability of BIM’s, its affiliates’ or other client accounts’ own investments in and investment activities with respect to such securities, other investments or issuer. A client account may also be adversely affected by cash flows and market movements arising from purchase and sale transactions, as well as increases of capital in and withdrawals of capital from affiliate accounts and other client accounts. Security Ownership of Portfolio Managers for the JNL/Brookfield Global Infrastructure Fund Security Ownership of Portfolio Managers Craig Noble None X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 On page 152, please delete the first paragraph in the section “Franklin Advisers, Inc.” and replace it with the following: Franklin Advisers, Inc. (“Franklin Advisers”) is located at One Franklin Parkway, San Mateo, California 94403, serves as Sub-Adviser to the JNL/Franklin Templeton Global Multisector Bond Fund and JNL/Franklin Templeton Income Fund.Franklin Advisers is an indirect wholly owned subsidiary of Franklin Resources, Inc., a publicly owned company engaged in the financial services industry through its subsidiaries.Charles B. Johnson and Gregory E. Johnson are the principal shareholders of Franklin Resources, Inc. In the section “Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest” please add the following table: The following table reflects information as of September 30, 2011: JNL/Franklin Templeton Global Multisector Fund Michael Hasenstab Number Of Accounts Total Assets registered investment companies: 14 $ 69,034.4 other pooled investment vehicles: 33 $ 81,598.3 other accounts: 18 $ 3,812.5 Canyon Chan Number Of Accounts Total Assets registered investment companies: 5 $ 1,634.5 other pooled investment vehicles: 6 $ 1,450.7 other accounts: 10 $ 2,199.3 On page 156, please add the following table entitled “Security Ownership of Portfolio Managers for the JNL/Franklin Templeton Global Multisector Fund” and replace it with the following: Security Ownership of Portfolio Managers for the JNL/Franklin Templeton Global Multisector Fund Security Ownership of Portfolio Managers Michael Hasenstab Canyon Chan None X X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 On pages 178-179, please add the following Funds to the section entitled “Sub-Advisory Fees”: FUND ASSETS FEES JNL/Brookfield Global Infrastructure Fund $0 to $50 million $50 to $100 million Amounts over $100 million .47% .45% .40% JNL/Franklin Templeton Global Multisector Bond Fund $0 to $100 million $100 million to $250 million $250 million to $500 million $500 million to $750 million Amounts over $750 million .45% .40% .38% .37% .36% On pages 181-182, please delete JNL/Mellon Capital Management Global Alpha Fund, JNL/PIMCO Total Return Bond Fund, JNL/T. Rowe Price Value Fund, JNL/S&P Managed Growth Fund, JNL/S&P Managed Conservative Fund, JNL/S&P Managed Moderate Growth Fund, JNL/S&P Managed Moderate Fund, JNL/S&P Managed Aggressive Moderate Fund, JNL/S&P Competitive Advantage Fund, JNL/S&P Dividend Income & Growth Fund, JNL/S&P Intrinsic Value Fund, and JNL/S&P Total Yield Fund, in their entirety and replace with the following in the section entitled “ Sub-Advisory Fees ”: FUND ASSETS FEES JNL/Mellon Capital Management Global Alpha Fund $0 to $200 million $200 to $400 million $400 to $600 million $600 to $800 million $800 to $900 million Over $900 million .60% .55% .50% .45% .40% .35% JNL/PIMCO Total Return Bond Fund 11 $0 to $1 billion Over $1 billion .25% .225% JNL/T. Rowe Price Value Fund 5, 15 Assets up to $100 million: $0 to $50 million $50 million to $100 million When assets exceed $100 million, but are less than $200 million: All Assets When assets exceed $200 million, but are less than $500 million: All Assets When assets exceed $500 million, but are less than $1 billion: $0 to $500 million $500 million to $1 billion When assets exceed $1 billion: All Assets .50% .45% .40% .35% .325% .30% .30% JNL/S&P Managed Growth Fund 1 $0 to $2.5 Billion Over $2.5 Billion 0.05% 0.04% JNL/S&P Managed Conservative Fund 1 $0 to $2.5 Billion Over $2.5 Billion 0.05% 0.04% JNL/S&P Managed Moderate Growth Fund 1 $0 to $2.5 Billion Over $2.5 Billion 0.05% 0.04% JNL/S&P Managed Moderate Fund 1 $0 to $2.5 Billion Over $2.5 Billion 0.05% 0.04% JNL/S&P Managed Aggressive Moderate Fund 1 $0 to $2.5 Billion Over $2.5 Billion 0.05% 0.04% JNL/S&P Competitive Advantage Fund 4 $0 to $100 million $100 million to $750 million Over $750 million .06% .03% .015% JNL/S&P Dividend Income & Growth Fund 4 $0 to $100 million $100 million to $750 million Over $750 million .06% .03% .015% JNL/S&P Intrinsic Value Fund 4 $0 to $100 million $100 million to $750 million Over $750 million .06% .03% .015% JNL/S&P Total Yield Fund 4 $0 to $100 million $100 million to $750 million Over $750 million .06% .03% .015% JNL/S&P Competitive Advantage Fund 6 $0 to $1 billion Next $2 billion Over $3 billion .08% .07% .05% JNL/S&P Dividend Income & Growth Fund 6 $0 to $1 billion Next $2 Billion Over $3 Billion .08% .07% .05% JNL/S&P Intrinsic Value Fund 6 $0 to $1 billion Next $2 billion Over $3 billion .08% .07% .05% JNL/S&P Total Yield Fund 6 $0 to $1 billion Next $2 billion Over $3 billion .08% .07% .05% 1 Assets for these Funds are aggregated in calculating the SPIAS sub-advisory fee.Please note that from December 1, 2011 through December 31, 2013, the sub-advisory fee will be as follows: ASSETS FEES All Assets .02% 4 These sub-advisory fees are paid to Mellon Capital. 5 The Sub-Adviser will provide the Adviser a transitional credit to eliminate any discontinuity between the tiered fee schedule and the flat fee schedule that takes effect once assets exceed $1 billion.The credit will apply at an asset range between approximately $958.3 million and $1 billion, whether that range is reached by virtue of an increase in assets from a level below $958.3 million or a decrease in assets from a level over $1 billion.The credit will be applied against the fees assessed under the existing fee schedule and will have the effect of reducing the dollar fee until assets either (a) exceed $1 billion, when the fee schedule of 0.35% for average net assets up to $1 billion and 0.325% for average net assets greater than $1 billion would be triggered, or (b) fall below a threshold of approximately $958.3 million, where the tiered fee schedule as presented above would be fully re-applied. 6 Assets for these Funds are aggregated in calculating the SPIAS sub-advisory fee.Please note that from December 1, 2011 through December 31, 2012, the sub-advisory fee will be as follows: ASSETS FEES $0 to $1 billion Next $2 Billion Next $1 Billion Next $1 Billion Over $5 Billion .06% .05% .04% .03% .02% 11 When aggregate net assets of JNL/PIMCO Real Return Fund, JNL/PIMCO Total Return Bond Fund, and Curian/PIMCO Total Return Fund equal or exceed $3 billion , the annual rate of 0.225% is applicable to amounts over $1 billion in the JNL/PIMCO Total Return Bond Fund.When aggregate net assets of JNL/PIMCO Real Return Fund, JNL/PIMCO Total Return Bond Fund, and Curian/PIMCO Total Return Fund are less than $3 billion, the annual rate of 0.25% is applicable to all assets. 15 For the purpose of calculating the sub-adviser fee for the JNL/T. Rowe Price Established Growth Fund, the JNL/T. Rowe Price Mid-Cap Growth Fund, and the JNL/T. Rowe Price Value Fund, the following fee discount is applied based on the combined average daily net assets of the portfolios:Assets between $750 million and $1.5 billion, 5.0% fee reduction, assets between $1.5 billion and $3 billion, 7.5% fee reduction, and assets above $3 billion, 10.0% fee reduction. On pages 197-198, please add the following Funds to the section entitled “Administrative Fee”: Funds Assets Administrative Fee JNL/Brookfield Global Infrastructure Fund All Assets .15% JNL/Franklin Templeton Global Multisector Bond Fund All Assets .15% This Supplement is dated December 12, 2011. (To be used with V3180 05/11 and V3180PROXY 05/11.) CMX 12/11
